EQUAL ENERGY NOW TRADING WITH THE SYMBOL “EQU” ON BOTH TSX AND NYSE Calgary, Alberta – (CNW – June 3, 2010) Equal Energy Ltd. (“Equal Energy”) is pleased to confirm that its common shares are now trading under the symbol “EQU” on both the Toronto Stock Exchange (“TSX”) and New York Stock Exchange (“NYSE”) on a post-consolidation basis. As noted in the information circular and proxy statement sent to all unitholders of Enterra Energy Trust (the “Trust”) in April, as part of the conversion from the Trust to Equal Energy each trust unit of the Trust was exchanged for one-third of one common share of Equal Energy. Equal Energy common shares began trading on a post-consolidation basis on the NYSE immediately following the completion of the conversion under the symbol “EQU” on June 1, 2010.The trust units were delisted at the same time. Following the completion of the conversion on May 31, 2010, the trust units continued to trade on the TSX under the symbol “ENT.UN” until the close of markets yesterday on an entitlement basis with each trust unit entitling the holder to one-third of one common share of Equal Energy.Equal Energy’s convertible debentures also commenced trading on the TSX this morning under the new symbols “EQU.DB” and “EQU.DB.A”. For further information please contact: Blaine Boerchers Chief Financial Officer (403) 263-0262 or (877) 263-0262 info@equalenergy.ca www.equalenergy.ca About Equal Energy Ltd. Equal Energy is an exploration and production oil and gas company based in Calgary, Alberta, Canada with its United States operations office located in Oklahoma City, Oklahoma.Equal Energy’s shares and debentures are listed on the Toronto Stock Exchange under the symbols (EQU, EQU.DB, EQU.DB.A) and Equal Energy’s shares are listed on the New York Stock Exchange under the symbol (EQU). The portfolio of oil and gas properties is geographically diversified with producing properties located in Alberta, British Columbia, Saskatchewan and Oklahoma.Production is comprised of approximately 52 percent crude oil and natural gas liquids and 48 percent natural gas.Equal Energy has compiled a multi-year drilling inventory for its properties including its new oil play opportunities in the Cardium in west central Alberta and the Circus prospect in southern Oklahoma. Forward-Looking Statements Certain information in this press release constitutes forward-looking statements under applicable securities law. Any statements that are contained in this press release that are not statements of historical fact may be deemed to be forward-looking statements. Forward-looking statements are often identified by terms such as "may," "should," "anticipate," "expects," "seeks" and similar expressions. Forward-looking statements necessarily involve known and unknown risks, including, without limitation, risks associated with oil and gas production; marketing and transportation; loss of markets; volatility of commodity prices; currency and interest rate fluctuations; imprecision of reserve estimates; environmental risks; competition; incorrect assessment of the value of acquisitions; failure to realize the anticipated benefits of acquisitions or dispositions; inability to access sufficient capital from internal and external sources; changes in legislation, including but not limited to income tax, environmental laws and regulatory matters. Readers are cautioned that the foregoing list of factors is not exhaustive. Readers are cautioned not to place undue reliance on forward-looking statements as there can be no assurance that the plans, intentions or expectations upon which they are placed will occur. Such information, although considered reasonable by management at the time of preparation, may prove to be incorrect and actual results may differ materially from those anticipated. Forward-looking statements contained in this press release are expressly qualified by this cautionary statement. Additional information on these and other factors that could affect Equal's operations or financial results are included in Equal's reports on file with Canadian and U.S. securities regulatory authorities and may be accessed through the SEDAR website (www.sedar.com), the SEC's website (www.sec.gov), Equal's website (www.equalenergy.ca) or by contacting Equal.Furthermore, the forward looking statements contained in this news release are made as of the date of this news release, and Equal does not undertake any obligation to update publicly or to revise any of the included forward-looking statements, whether as a result of new information, future events or otherwise, except as expressly required by securities law.
